DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (US 2006/0016297)(hereafter Smith (‘297)).
Registered Utility Model No. 3190636 discloses (see paragraphs [0009] to [0015] and Figs. 2-3): (re: claim 1) an extendable wrench comprising: a wrench having a head portion (spanner 20) and a shaft connected to a rear end of the head 5portion; a driving member being disposed at the head portion; an insertion hole recessed at a rear end of the shaft (recess 44); an extension rod (second handle part 34) with a length at least half of a length of the shaft; a plug (extension part 50) being 10formed at a front end of the extension rod, and the plug of the extension rod being separably plug-connected with the insertion hole (recess 44) of the wrench; and an elastic positioning member (spring-biased ball 56) provided between the plug of the extension rod and the insertion hole of the wrench, when the plug of the extension rod being plug- connected with the insertion hole, the elastic positioning member keeping the plug 15in position; (re: claim 3) wherein the extension rod has a shaft body and a grip connected to a rear end of the shaft body; (re: claim 11) wherein the elastic positioning member includes a fasten hole and an elastic fastener, the fasten hole is provided at a wall of the insertion hole (not shown), the elastic fastener is provided at the plug, when the plug of the extension rod is plug-connected with the insertion hole, the elastic fastener is 14engaged with the fasten hole.  Thus, Registered Utility Model No. 3190636 discloses an extendable wrench as claimed, but fails to provide a cover for the shaft to close the insertion hole or a hole at the end of the extension rod and that the cover is made of soft material.
However, Smith (‘297) (see paragraphs [0035-0036] and Figs. 5, etc.), a rubber or the like can be inserted into any one of the rear end sockets (26) of the connector sleeve (16) connected to the head portion (14) and the rear end socket (34) of the extension bar, in a wrench having an extension bar.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the rear end of the second handle portion (34) or Registered Utility Model No. 3190636 to provide removable end cap (cover) and to likewise provide a removable end cap (cover) that may be removably inserted into the insertion hole recessed at a rear end of the shaft and the rear end of the second handle, as taught by Smith (‘297).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297), as applied to claim 1 above, and further in view of Registered Utility Model No. 3113697.
Registered Utility Model No. 3113697 provides a similar wrench and teaches that a cover may be removably attached via a threaded connection between the cover and the insertion holes of the wrench components.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297) as applied to claims 1 and 3 above, and further in view of JP 2008 – 526530A.
The examiner notes that forming a large diameter portion near a grip portion of a wrench is well-known in the art as described in JP 2008 – 526530A (see, e.g., Fig. 1, etc.), for example.  
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297) as applied to claim 1 above, and further in view of JP 2019 – 967A.
The examiner notes that to achieve both durability and weight reduction as a configuration in which a grip portion of a wrench has a groove on the surface of a solid body is well-known in the art a described in 5 (see paragraph [0074] and Fig, 19, etc.), for example.  Additionally, in a wrench, determining the ratio of length of the  handle rod portion to the length of the grip section is a matter of determining optimum values of a result effective variable (e.g., amount of torque that may be applied to a fastener) that involves only routine skill in the art.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297) as applied to claim 1 above, and further in view of Registered Utility Model No. 3147436.
To make a rear end part of a wrench handle a tapered shape is well-known in the art as exemplified in Registered Utility Model No. 3147436 (see Fig. 1, etc.).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297) as applied to claim 1 above, and further in view of JP S 49 – 17583Y.
It is well-known to fix the cover member by magnetic force as exemplified in JP S 49 – 17583Y (refer to lines 9-14 in Col. 2).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Registered Utility Model No. 3190636 in combination with Smith (‘297) as applied to claim 1 above, and further in view of JP H 10 – 180644A.
It is well-known to fix the cover member by an elastic engagement portion that engages a recess in the hole wall of the insertion hole of the tool shaft as exemplified in JP H 10 – 180644A (see paragraph [0010] and Fig. 1).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  that the fasten hole penetrates an outer peripheral surface of the shaft; an abut stud is disposed on an inner end surface of the cover, and the abut stud is capable of inserting into the fasten hole, tighter in combination with the remaining limitations in the independent and any intervening claim (claim 11), has neither been disclosed nor suggested, in part or whole, by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being demonstrative of the numerous extendable wrench configurations known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/